FILED
                            NOT FOR PUBLICATION                             JUL 19 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

MICHAEL CRAIG SLATER,                            No. 09-17784

              Petitioner - Appellee,             D.C. No. 1:08-cv-00571-OWW-
                                                 JMD
  v.

WILLIAM SULLIVAN, Warden,                        MEMORANDUM *

              Respondent - Appellant,

  and

JAMES E. TILTON, Secretary of
California Department of Corrections &
Rehabilitation,

              Respondent.



                               On Remand from the
                            United States Supreme Court

Before: KLEINFELD and GRABER, Circuit Judges, and MOLLOY,** District
        Judge.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
      This case returns to us on remand from the Supreme Court of the United

States, which vacated our previous judgment. Reviewing de novo, Buckley v.

Terhune, 441 F.3d 688, 694 (9th Cir. 2006) (en banc), we now reverse the district

court’s grant of Petitioner’s habeas corpus petition in light of the Supreme Court’s

recent decision in Swarthout v. Cooke, 131 S. Ct. 859 (2011) (per curiam).

      The district court granted the petition on the ground that the State had

violated Petitioner’s right to due process when it denied him parole in the absence

of "some evidence" of current dangerousness as required by California law. In

Cooke, however, the Supreme Court held that "it is [of] no federal concern . . .

whether California’s ‘some evidence’ rule of judicial review (a procedure beyond

what the Constitution demands) was correctly applied." Id. at 863. Federal habeas

relief is not available for errors of state law, and the correct application of

California’s "some evidence" standard is not mandated by the Federal Due Process

Clause. Id. at 861. Rather, when there is a liberty interest in parole, "an

opportunity to be heard" and "a statement of reasons why parole was denied" are

sufficient to satisfy federal due process. Id. at 862 (citing Greenholtz v. Inmates of

Neb. Penal & Corr. Complex, 442 U.S. 1, 16 (1979)).

      In this case, Petitioner had an opportunity to be heard before the California

Board of Parole Hearings, and he was provided with a statement of reasons for his


                                            2
parole denial. Therefore, Petitioner’s due process rights were not violated. See

Cooke, 131 S. Ct. at 862-63; Pearson v. Muntz, 639 F.3d 1185, 1191 (9th Cir.

2011) ("Cooke makes clear that we cannot consider whether ‘some evidence’ of

dangerousness supported a denial of parole on a petition filed under 28 U.S.C.

§ 2254.").

      REVERSED.




                                         3